—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 26, 1999 (People v Shepherd, 260 AD2d 649), affirming a judgment of the Supreme Court, Richmond County, rendered September 5, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.